Citation Nr: 1637937	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability. 

2.  Entitlement to service connection for left wrist disability.  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1990 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

A Board videoconference hearing was held in June 2016.  A transcript of the hearing is of record.  

The Board notes that the Veteran has perfected an appeal concerning the matter of entitlement to service connection for sleep apnea, in March 2016.  However, the RO has not yet certified that appeal to the Board, and may take additional action on that appeal.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that the Veteran has contested the amount of the fee that was paid to his previous attorney concerning a claim for benefits.  He has filed a notice of disagreement with a VA determination as to the amount to be paid to the attorney.  Records indicate that the RO is about to issue a statement of the case, and his prior attorney would be a party to that appeal, but not to this one.  Accordingly, any appeal perfected on this matter will be decided at a later date.  


FINDINGS OF FACT

1.  The RO initially denied service connection for left knee disability in January 1996.  In a February 1999 rating decision, the RO declined to reopen the claim.  The Veteran did not appeal, new and material evidence has not been received within one year of the February 1999 notification of the decision, and additional service treatment records have not been received.

2.  Since the final February 1999 decision, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received.  

3.  Affording the Veteran the benefit of the doubt, his current left knee disability is probably related to service.  

4.  Affording the Veteran the benefit of the doubt, his current left wrist disability is related to a fracture in service.  


CONCLUSIONS OF LAW

1.  The February 1999 RO decision declining the reopen service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for left knee disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for left knee disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for left wrist disability are met.  38 U.S.C.A. § 1110 West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Left knee

The Veteran appeals the RO's January 2008 decision that declined reopening a claim of service connection for a left knee disability.  

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for left knee disability in January 1996, noting there was no evidence of injury or treatment during service.  The Veteran was notified of the decision and his appellate rights.  No appeal was filed and no additional evidence was received within 1 year of the February 1996 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.     

The Veteran applied to reopen in November 1997, and in February 1999, a VA examination was conducted, showing left knee arthritis status post reconstructive surgery in 1995.  In February 1999, the RO found that new and material evidence had not been received to reopen the claim.  It notified the Veteran of its decision and of his right to appeal it within 1 year in February 1999.  No appeal was filed, no additional evidence was received within 1 year of the February 1999 notice, and no additional service treatment records have since been received.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Since that decision, additional evidence, including a July 2016 report from Frank A. Graf, M.D., has been received.  The latter indicates that repeated in-service parachute jumps the Veteran performed were likely to be causally significant in the Veteran's current left knee osteoarthritis.  This report is considered to be new and material evidence as it relates to an unestablished fact necessary to substantiate the claim; it shows incident in service (parachute jumps) and relates that to the current diagnosis.  Accordingly, the claim is reopened.  The Board further finds that the merits of the case may be discussed at this time.  

On its merits, the Board finds that the claim, resolving reasonable doubt in the Veteran's favor, should be granted.  The Board finds that the following are important facts for consideration.  

The Veteran's personnel records show that he was awarded a parachutist badge.  On separation examination in May 1992, he reported that he had had swelling of his left knee over the past year and a half.  He was not sure if he had a trick or locked knee.  His lower extremities were reported to be normal clinically.  

The report of an October 1992 VA examination included the veteran's complaint of right knee pain "ever since he was in the military, after a parachute jump."  

Private medical records from the Hughston Clinic indicate that in November 1993, the Veteran sought treatment for a left knee injury he reportedly suffered playing basketball recently.  The Veteran underwent surgical repair of a partial anterior cruciate ligament tear, a medial collateral ligament sprain, and an osteochondral fracture of the medial femoral condyle.  

On VA examination in February 1999, the Veteran reported that he had had 72 parachute jumps in service.  It was reported that in 1995, he was admitted to a VA hospital, stating that he had knee pain dating back to 1990, related to parachute jumps.  After service discharge, he noticed swelling of his left knee at times, with falling, due to his sudden knee pain.  VA performed open surgery on June 1, 1995 for this problem.  The examiner noted that the diagnosis, as indicated in old records, showed a plical shelf and osteophytes of the left knee, with the medial femoral ridge and plical shelf surgically removed.  Current X-rays revealed left knee degenerative changes, with no change from April 1998.  The diagnosis was status post reconstructive left knee surgery in 1995, with mild degenerative changes.  

The record does not include any records related to the 1995 surgical procedure and documented attempts to obtain those records were unsuccessful.  The Board notes that the findings detailed by the February 199 VA examiner are not the same findings noted in the 1993 surgery at Hughston Clinic.  Thus, the Board concludes that the Veteran did undergo two separate surgeries on the left knee.  

A February 2008 Hughston Clinic medical record indicates that the Veteran had left knee degenerative joint disease with synovitis, and a possible medial meniscus tear.  It was noted that the Hughston Clinic had taken care of him in the early 1990s after a left knee injury which reportedly occurred when his ankle buckled and gave way.  The Veteran stated that this caused him to fall and that he had a meniscal injury at the time.  The physician stated that the knee had some relation to his unstable ankle, in that his ankle gave way, which caused him to originally injury his knee in 1993.  

Service connection has been in effect for the residuals of a left ankle sprain since 1992.  
 
The July 2016 report from Dr. Graf, mentioned above, opining that the Veteran's current left knee arthritis is causally related to numerous in-service parachute jumps, is also for consideration.    

The evidence shows that the Veteran currently has left knee osteoarthritis.  He reported many parachute jumps in service and his personnel records confirm that assertion.  He has consistently reported knee swelling associated with those jumps in service.  Although his left knee was found to be normal on service discharge examination in May 1992, he reported left knee swelling over the past year and a half, he was not sure if he had a locked knee, and he was not sure if he had a trick knee.  He had another knee injury shortly after service, in 1993 while playing basketball; however, a recent medical opinion noted that injury may have been the result of the unstable left ankle, which is service-connected.  On VA examination in February 1999, he indicated the after discharge, he had had swelling of his knee at times, with falling, due to sudden knee pain.  By June 1995, he was admitted to a VA hospital and was found to have a plical shelf, and left knee osteophytes were confirmed.  Although the records are unavailable, the February 1999 VA examiner referenced those reports and noted the Veteran's complaint in 1995 that he had knee pain dating back to 1990, related to parachute jumps.  Dr. Graf indicated in July 2016 that repeated parachute jumps in service are likely to be causally significant in the Veteran's current left knee arthritis.  

The record includes the Veteran's credible report of parachute jumps in service, documented complaints of knee pain at separation, consistent complaints of knee pain since service and current diagnoses of a left knee disability.  There is also evidence of a post-service left knee injury that, at the time, did not include any reference to the service-connected left ankle as a possible cause.  There is a medical opinion that relates the current disability to service.  Thus, the Board finds the evidence is at least in equipoise, and service connection is warranted.  

Left Wrist

The Veteran appeals the RO's January 2008 denial of service connection.

On service examination in May 1992, the Veteran reported that he had broken his wrist in February 1990.  

On VA examination in October 1992 VA examination, the Veteran reported that he fractured his left wrist in 1991.  On examination, his left wrist had no swelling.  It had 80 degrees of palmar flexion and 60 degrees of dorsiflexion.  Ulnar deviation was to 45 degrees, and radial deviation was to 10 degrees.  The diagnosis was residuals, left wrist fracture.  The examiner did not provide any opinion as to etiology.  

A February 2008 Hughston Clinic medical record states that the Veteran had post-traumatic arthritis of his left wrist.  The Veteran had stated that he injured his wrist when he had a fracture to it in Desert Storm.  He came in for an evaluation of it, and complained of arthritis, pain, and stiffness.  Wrist X-rays showed a slight lateral tilt of his carpus with some minimal intercarpal changes.  The physician could see on X-rays where the Veteran probably had had a distal radius fracture, which seemed to have filled in well.  The physician stated that the Veteran did have a wrist fracture, according to the Veteran.  The physician did not have records of that, but the Veteran reported that he was treated for it in the military system.  

On VA examination in May 2016, the diagnosis was chronic wrist sprain.  The examiner opined that it was less likely than not related to service.  The Veteran had had a left wrist problem in service, and the VA examination in November 1992 listed the left wrist as having been fractured.  However, there was no evidence that the Veteran was treated for a left wrist condition on leaving service, and currently, his left wrist examination was normal, with X-rays showing minimal degenerative joint disease of the left wrist consistent with the Veteran's age.  He had the same level of degenerative joint disease in his right wrist, which was asymptomatic, and the left wrist fracture was not seen on current X-rays.  

In July 2016, Dr. Graf noted that the Veteran had a left wrist fracture with degenerative changes and ligamentous changes.  He indicated that repeated parachute jumps after documented injuries were likely to be causally significant.  

Based on the evidence, the Board finds that service connection is warranted for left wrist disability.  The Veteran fractured his left wrist in service, as suggested by the report he gave in May 1992.  Additionally, he had slight limitation of motion of his left wrist [see 38 C.F.R. § 4.71a, Plate I (2015)] at the time of the October 1992 VA examination, which was within a few months after service discharge, and X-rays at the Hughston Clinic in February 2008 showed a slight lateral tilt to the left carpus and what appears to have been an old distal radius fracture.  While there is evidence working against the claim, this evidence is deemed most probative.  The fact that the Veteran was not treated for his left wrist shortly after service (one of the reasons given by the VA examiner in 2016 for indicating that his current left wrist disability was not related to service) is not dispositive.  Service connection is warranted.   

The Board is grateful to the Veteran for his honorable service.

ORDER

New and material evidence having been received, reopening the claim of entitlement to service connection for a left knee disability is granted. 

Service connection for left knee disability is granted.  

Service connection for left wrist disability is granted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


